      Case 3:20-cv-01851-VAB Document 1 Filed 12/14/20 Page 1 of 14




                               UNITED STATES DISTRICT COURT
                                 DISTRICT OF CONNECTICUT

******************************************:
ALAN CARON SR.                            :
      Plaintiff                           :                     CIVIL ACTION NO. 3:20-cv-01851
                                          :
V.                                        :
                                          :
                                          :
WALMART STORES EAST, L.P.                 :
      Defendants                          :                     DECEMBER 14, 2020

                            DEFENDANT’S NOTICE OF REMOVAL

TO THE JUDGES OF THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF

CONNECTICUT:

       The named defendant, Wal-Mart Stores East, L.P. (“Defendant”) by and through their

undersigned counsel, and pursuant to 28 U.S.C.A. § 1332(a) and § 1441, hereby remove this action

from the Superior Court, Judicial District of New Britain, in the State of Connecticut, to the United

States District Court for the District of Connecticut and in support of which states as follows:

       1.      The plaintiff, Alan Caron Sr. (“Plaintiff”), commenced an action by service of process

on November 18, 2020 against the Defendant in state court entitled, Alan Caron Sr. v. Wal-Mart

Stores East, L.P.., Docket No. HHB-CV20-6062827-S, and returnable to the Superior Court, Judicial

District of New Britain A copy of the referenced Summons and Complaint are attached hereto as

Exhibit A.

       2.      This Notice of Removal is timely and filed with this Court within thirty (30) days after

receipt by Defendant of the initial pleadings setting forth the claims for relief upon which this action

is based. The Defendant was served on or around November 18, 2020.



                                                   -1-


                                 ROGIN NASSAU LLC • ATTORNEYS AT LAW
             CITYPLACE I • HARTFORD, CONNECTICUT 06103-3460 • (860) 256-6300 • JURIS NO. 050793
       Case 3:20-cv-01851-VAB Document 1 Filed 12/14/20 Page 2 of 14




       3.      In the Complaint, the Plaintiff alleges a premise liability action against the Defendant

and seeks unspecified damages. However, the Plaintiff alleges that he fell and sustained injuries to

her head, right knee, right wrist, and left shoulder. See Exhibit A, at ¶ 6. The Plaintiff further alleges

that he has incurred medical expenses for the foregoing injuries, and expects to expend future sums,

including for “medical care, therapies, medications, prescriptions and the like.” Id. at ¶ 7. The Plaintiff

further alleges that the foregoing claimed injuries “have causes Plaintiff severe pain and suffering ...

and some or all of said injuries, or the effects thereof, may be permanent and lasting in nature.” Id. at

¶8. Based upon Plaintiff’s allegations, the amount in controversy exceeds $75,000.00.

       4.      The Plaintiff resides in New Britain, Connecticut and alleges that he was an invitee

at a Wal-Mart retail store in Newington, Connecticut on the date alleged in the Complaint.

Defendant Wal-Mart Stores East, L.P., is a foreign limited partnership organized under the laws of

the state of Delaware with a principal place of business in Bentonville, Arkansas.

       Accordingly, there is complete diversity of citizenship between the Plaintiff and the

Defendant.

       5.      The above-entitled action is a civil action over which this Court has original

jurisdiction under the provisions of 28 U.S.C. § 1332 and thus may be removed to this Court by the

Defendant pursuant to the provisions of 28 U.S.C. § 1441.

       6.      This action is removable pursuant to the provisions of 28 U.S.C. § 1441 because this

is a civil action wherein the amount in controversy exceeds the sum of or the value of $75,000.00

exclusive of interest and costs, and Plaintiff and Defendant are citizens of different states.

Dated this 14th day of December, 2020.




                                                   -2-


                                 ROGIN NASSAU LLC • ATTORNEYS AT LAW
             CITYPLACE I • HARTFORD, CONNECTICUT 06103-3460 • (860) 256-6300 • JURIS NO. 050793
Case 3:20-cv-01851-VAB Document 1 Filed 12/14/20 Page 3 of 14




                                                       THE DEFENDANT

                                                  By: /s/ George C. Springer, Jr.
                                                      George C. Springer, Jr. [ct03263]
                                                      Michael D. Blumberg [ct28990]
                                                      Rogin Nassau LLC
                                                      185 Asylum Street, 22nd Floor
                                                      Hartford, CT 06103-3460
                                                      Tel: (860) 256-6380
                                                      Fax: (860) 278-2179
                                                      E-mail: gspringer@roginlaw.com




                                          -3-


                        ROGIN NASSAU LLC • ATTORNEYS AT LAW
    CITYPLACE I • HARTFORD, CONNECTICUT 06103-3460 • (860) 256-6300 • JURIS NO. 050793
      Case 3:20-cv-01851-VAB Document 1 Filed 12/14/20 Page 4 of 14




                                         CERTIFICATION

        This is to certify that a copy of the foregoing was served electronically this 14th day of
December 2020 and served by mail on anyone unable to accept electronic filing. Notice of this filing
will be sent by e-mail to all parties by operation of the Court’s electronic filing system or by mail at
the addresses shown below to anyone unable to accept electronic filing as indicated on the Notice of
Electronic Filing. Parties may access this filing through the Court’s CM/ECF System.

       Kevin C. Ferry, Esq.
       Law Office of Kevin C. Ferry, LLC
       77 Lexington Street
       New Britain, Connecticut 06052
       kevin@ferrylaw.com

                                               /s/ George C. Springer, Jr.
                                               George C. Springer, Jr. [ct03263]




                                                  -4-


                                ROGIN NASSAU LLC • ATTORNEYS AT LAW
            CITYPLACE I • HARTFORD, CONNECTICUT 06103-3460 • (860) 256-6300 • JURIS NO. 050793
Case 3:20-cv-01851-VAB Document 1 Filed 12/14/20 Page 5 of 14




                EXHIBIT A
                              Case 3:20-cv-01851-VAB Document 1 Filed 12/14/20 Page 6 of 14
SUMMONS - CIVIL                                                                      For information on                               STATE OF CONNECTICUT
JD-CV-1 Rev. 2-20                                                                    ADA accommodations,                                  SUPERIOR COURT t,
C.G.S..§§ 51-346, 51-347, 51-349, 51-350, 52-45a, 52-48, 52-259;                     contact a court clerk or
P.B. §§ 3-1 through 3-21, 8-1, 10-13                                                                                                                    www.jud.ct.gov
                                                                                     go to: wwwjud.ct.gov/ADA.
Instructions are on page 2.
❑      Select if amount, legal interest, or property in demand, not including interest and costs, is LESS than $2,500.

111 Select if amount, legal interest, or property in demand, not including interest and costs, is $2,500 or MORE.

I=1 Select if claiming other relief in addition to, or in place of, money or damages.

TO: Any proper officer
By authority of the State of Connecticut, you are hereby commanded to make due and legal service of this summons and attached complaint.
Address of court clerk (Number, street, town and zip code)                                              Telephone number of clerk                   Return Date (Must be a Tuesday)
20 Franklin Square, New Britain, CT 06051                                                               ( 860) 515 — 5080                           12/22/2020
El Judicial District                                     At (City/Town)                                                                   Case type code (See list on page 2)
                                     G.A.
❑ Housing Session               CI   Number:             New Britain                                                                       Major: T                Minor: 03
For the plaintiff(s) enter the appearance of:
Name and address of attorney, law firm or plaintiff if self-represented (Number, street, town and zip code)                                   Juris number (if attorney or law firm)
Law Office of Kevin C. Ferry, LLC, 77 Lexington Street, New Britain, CT 06052                                                                 429851
Telephone number                             Signature of plaintiff (if self-represented)
( 860) 827 —0880
The attorney or law firm appearing for the plaintiff, or the plaintiff if                                     E-mail address for delivery of papers under Section 10-13 of the
                                                                                                              Connecticut Practice Book (if agreed)
self-represented, agrees to accept papers (service) electronically
in this case under Section 10-13 of the Connecticut Practice Book. LI Yes E No
       Parties           Name (Last, First, Middle Initial) and address of each party (Number; street; P.O. Box; town; state; zip; country, if not USA)
      First          Name:    Caron, Alan Sr.
                                                                                                                                                        P-01
     plaintiff       Address: 60 Dobek Road, New Britain, CT 06052
    Additional       Name:
                                                                                                                                                                                       P-02
     plaintiff       Address:
      First          Name:       al-Mart Stores East, LP; 702 SW 8th Street, Mail Stop #0555, Bentonville, AR 72716-0555;
                                                                                                                                                                                       D-01
    defendant        Address:   Agent for Service: CT Corporation System, 67 Burnside Avenue, East Hartford, CT 06108
    Additional       Name:
                                                                                                                                                                                       D-02
    defendant        Address:
    Additional       Name:                                                                                                                                               •
                                                                                                                                                                                       D-03
    defendant        Address:
    Additional       Name:
                                                                                                                                                                                       D-04
    defendant        Address:

Total number of plaintiffs: 1                              Total number of defendants:1                                 ❑ Form JD-CV-2 attached for additional parties
Notice to each defendant
1. You are being sued. This is a summons in a lawsuit. The complaint attached states the claims the plaintiff is making against you.
2. To receive further notices, you or your attorney must file an Appearance (form JD-CL-12) with the clerk at the address above. Generally,
   it must be filed on or before the second day after the Return Date. The Return Date is not a hearing date. You do not have to come to
   court on the Return Date unless you receive a separate notice telling you to appear.
3. If you or your attorney do not fil      ppearance on time, a default judgment may be entered against you. You can get an Appearance
   form at the court address       ve, or -line at https://jud.ct.gov/webforms/.
4. If you believe that you ve insuran that may cover the claim being made against you in this lawsuit, you should immediately contact
   your insurance repr entative. Oth actions you may take are described in the Connecticut Practice Book, which may be found in a
   superior court la ibrary or on-line t https://www.jud.ct.gov/pb.htm.
5. If you have que ions about the s mons and complaint, you should talk to an attorney.
5.
   The court sta                 ed t • give advice on legal matters.
Date                   Signed (Si    and sele   p    er box)                                •   Commissioner of Superior Court      Name of person signing

           I7-0)-1)                                                                         ❑                            Clerk

If this su nmons is signed b a Clrk:
                                                                                                               File Date
a. The signing has been d ine s that the p intiff(s) will not be denied access to the courts.
b. It is the responsibility of the aintiff(s) to ensure that service is made in the manner provided by law.
c. The court staff is not permi (Ito give any legal advice in connection with any lawsuit.
d. The Clerk signing this sum o s at the request of the plaintiff(s) is not responsible in any way for any
     errors or omissions in the s mons, any allegations contained in the complaint, or the service of the
     summons or complaint.                                                                                A 1113t Ing
                             Signed (Self-represented plaintiff)                             Date          A    0
I certify I have read and
understand the above:                                                                                     MICI                                                    MARSHAL
                                                                       Page 1 of 2                         CONNECTICUT ST                                        E ARSHAL
                            Case 3:20-cv-01851-VAB Document 1 Filed 12/14/20 Page 7 of 14
Instnittions
1. Type or print legibly. If you are a self-represented party; this summons must be signed by a clerk of the court.
2. If there is more than one defendant, make a copy of the summons for each additional defendant. Each defendant must receive a copy of
   this summons. Each copy of the summons must show who signed the summons and when it was signed. If there are more than two
   plaintiffs or more than four defendants, complete the Civil Summons Continuation of Parties (form JD-CV-2) and attach it to the original
   and all copies of the summons.
3. Attach the summons to the complaint, and attach a copy of the summons to each copy of the complaint. Include a copy of the Civil
   Summons Continuation of Parties form, if applicable.
4. After service has been made by a proper officer, file the original papers and the officer's return of service with the clerk of the court.
5. Use this summons for the case type codes shown below.
   Do not use this summons for the following actions:
   (a) Family matters (for example divorce, child support,                                 (e)   Administrative appeals
       custody, paternity, and visitation matters)                                         (t)   Proceedings pertaining to arbitration
   (b) Any actions or proceedings in which an attachment,                                  (g)   Summary Process (Eviction) actions
       garnishment or replevy is sought                                                    (h)   Entry and Detainer proceedings
   (c) Applications for change of name                                                     (i)   Housing Code Enforcement actions
   (d) Probate appeals


Case Type Codes

    MAJOR          CODE                                                                        MAJOR           CODE
                   Major/                   MINOR DESCRIPTION                                                   Major/                  MINOR DESCRIPTION
  DESCRIPTION      Minor
                                                                                             DESCRIPTION        Minor
 Contracts          C 00     Construction - All other                                       Property            P 00     Foreclosure
                    C 10     Construction - State and Local                                                     P 10     Partition
                    C 20     Insurance Policy                                                                   P 20     Quiet Title/Discharge of Mortgage or Lien
                    C 30     Specific Performance                                                               P 30     Asset Forfeiture
                    C 40     Collections                                                                        P 90     All other
                    C 50     Uninsured/Underinsured Motorist Coverage
                    C 60     Uniform Limited Liability Company Act —C.G.S. 34-243
                    C 90     All other                                                      Torts (Other        T 02     Defective Premises - Private - Snow or Ice
                                                                                            than Vehicular)     T 03     Defective Premises - Private - Other
 Eminent            E 00     State Highway Condemnation                                                         T 11     Defective Premises - Public - Snow or tee
 Domain             E 10     Redevelopment Condemnation                                                         T 12     Defective Premises - Public - Other
                    E 20     Other State or Municipal Agencies                                                  T 20     Products Liability - Other than Vehicular
                    E 30     Public Utilities & Gas Transmission Companies                                      T 28     Malpractice - Medical
                    E 90     All other                                                                          T 29     Malpractice - Legal
                                                                                                                T 30     Malpractice - All other
                                                                                                                T 40     Assault and Battery
 Housing            H 10     Housing - Return of Security Deposit
                                                                                                                T 50     Defamation
                    H 12     Housing - Rent and/or Damages
                                                                                                                T 61     Animals - Dog
                    H 40     Housing - Housing - Audita Querela/Injunction
                                                                                                                T 69     Animals - Other
      •'            H 50     Housing - Administrative Appeal
                                                                                                                T 70     False Arrest
                    H 60     Housing - Municipal Enforcement
                                                                                                                T 71     Fire Damage
                    H 90     Housing - All Other
                                                                                                                T 90     All other

 Miscellaneous .    M 00     Injunction
                    M 10     Receivership                                                   VehicularTorts .    V 01     Motor Vehicles' - Driver and/or Passenger(s) vs. Driver(s)
                    M 15     Receivership for Abandoned/Blighted Property                                       V 04     Motor Vehicles* - Pedestrian vs. Driver
                                                                                                                V 05     Motor Vehicles' - Property Damage only
                    M 20     Mandamus
                    M 30     Habeas Corpus (extradition, release from Penal Institution)                        V 06     Motor Vehicle' - Products Liability Including Warranty
                                                                                                                V 09     Motor Vehicle' - All other
                    M 40     Arbitration
                                                                                                                V 10     Boats
                    M 50     Declaratory Judgment
                                                                                                                V 20     Airplanes
                    M 63     Bar Discipline
                                                                                                                V 30     Railroads
                    M 66     Department of Labor Unemployment Compensation
                             Enforcement                                                                        V 40     Snowmobiles
                    M 68     Bar Discipline - Inactive Status                                                   V 90     All other
                                                                                                                          'Motor Vehicles include cars, trucks,
                    M 70     Municipal Ordinance and Regulation Enforcement
                                                                                                                           motorcycles, and motor scooters.
                    M 80     Foreign Civil Judgments - C.G.S. 52-604 & C.G.S. 50a-30
                    M 83     Small Claims Transfer to Regular Docket                                            W 10
                                                                                            Wills, Estates               Construction of Wills and Trusts
                    M 84     Foreign Protective Order                                                           W 90     All other
                                                                                            and Trusts
                    M 89     CHRO Adion in the Public Interest - PA. 19-93
                    M 90     All other




                                                                                 Page 2 of 2
                              Case 3:20-cv-01851-VAB Document 1 Filed 12/14/20 Page 8 of 14




                   RETURN DATE: DECEMBER 22, 2020                            SUPERIOR COURT

                   ALAN CARON, SR.                                           J.D. OF NEW BRITAIN

                   V.                                                        AT NEW BRITAIN

                   WAL MART STORES EAST, LP                                  NOVEMBER 16, 2020


                                                                    COMPLAINT
C.)
           a:
           4"••1

▪     0•
                   1. On or about January, 2019, the plaintiff, Alan Caron, Sr., was an invitee of the Wal-Mart
      F.
      C
   ,v Z
CC Z
CC 2
                        Stores East, L.P, Walmart Store #2965, located at 3164 Berlin Turnpike, Newington, CT
LL    . •
      Z
      7( 03
                        06111.
Z m c•v
 >
 ul a
                   2. Upon information and belief, the defendant, Wal-Mart Stores East, LP, is the owner and
WZ (c
    CC

Lt.                     operator of the store located at 3164 Berlin Turnpike, Newington, CT 06111.
O     H U-
111 Z ac
0 0 cc             3. On said date, at approximately 12:00 p.m., the plaintiff was in the store owned and operated
U. C7_
LL 2 I"`
O 1.5 , "
        CC              by the defendant in Newington, Connecticut.
• rR       cccc                                                 •
                   4. As the plaintiff was shopping in the personal hygiene products aisle of the aforementioned

                        store, he slipped on a slippery substance which had accumulated around the shampoos

                        located in said aisle, thereby, causing him to fall to the ground.




                                                                                                                     1
                         Case 3:20-cv-01851-VAB Document 1 Filed 12/14/20 Page 9 of 14




             0 5. The plaintiffs injuries and consequential losses and damages were the direct and proximate

                   result of the negligence and carelessness of the defendant, Wal-Mart Stores East, LP, their

                   agents, servants and/or employees in one or more of the following ways:

                   a. In that the aisle was extremely slippery and not adequately maintained for pedestrian

                      traffic given that this was an area on the inside of the store with frequent pedestrian foot

                      traffic;
       cn
   D               b. In that it allowed the aforesaid area to become extremely slippery despite its knowledge
   L/
   u,
CC Z
cc Z
                      that this was an area in the store containing.products its customers frequently touched,
LU 0 •=i
U—
   2                  opened and/or otherwise manipulated in an effort to smell and/or test the product and as
       a:
       N
Z 03   cNi
                      such knew that this was an area on the inside of the store which would likely contain
       O
11.1 Z 03
       03
                      product spills allowing the area to become slippery;
of LL
W (1)
   ZO              c. In that it allowed an accumulation of slippery substance to form around the aforesaid aisle;
      CC
   0 CC
—
U. 0 9
LL Z   N
Ow CC
                   d. In that it allowed an accumulation of slippery substance to gather around the aforesaid
      O
      CC
      CC
                      aisle by failing to place mats, rugs or other protective devices or take other measures to rid
       Us

                      said substance from said aisle;

                   e. In that it failed to restrict persons from accessing, opening and causing to spill contents

                      from the products contained in said aisle;

                   f. In that it failed to warn the plaintiff of the conditions then and there existing;


             0




                                                                                                                     2
                    Case 3:20-cv-01851-VAB Document 1 Filed 12/14/20 Page 10 of 14




             g. In that it failed to place a barrier or barricade at the slippery section of the floor in the aisle;

             h. In that the conditions existed for a period of time such that they should have been on

                  reasonable, actual and constructive notice that it presented a danger to the plaintiff;

             i. In that it failed to comply with its own policy by failing to take action on their part to warn

                  customers of the slippery conditions of the floor;

             j. In that if failed to comply with its own policy and procedures to assign associates and/or

J 7               store employees specific tasks to complete to check on the conditions of the floor;
       17:
>:
CC
cc
       Z
       Z
             k. In that it failed to comply with its own policy and procedures to ensure employees and
       0
W      C.)
LL      •
       z          customer service managers alert management to potentially hazardous conditions, in
C.J. 1-
      47
Z co
                  particular the location of Plaintiff's fall;
11.1   Z
       •
             I.   In that it failed to comply with its own policy and procedures to monitor floors for substance
LL w
0 CC

•
CI
       Z
       0
                  accumulation;
^
LL.    0
U_     Z
       ej
             m. In that it failed to comply with its own policy and procedures to alert customers and
       —J

                  associates of slippery conditions;

             n. In that it failed to comply with its own policy and procedures to place caution cones when

                  there were slippery conditions at the site; and




                                                                                                                   3
                             Case 3:20-cv-01851-VAB Document 1 Filed 12/14/20 Page 11 of 14




                       o. In that it failed to comply with its own policy and procedures to check for slippery

                          substances and use a dry mop and bucket to mop up slippery substances every fifteen

                          minutes as needed when there was said substance at an area in the store; and

                    6. As a result of the negligence and carelessness of the defendant, Wal-Mart Stores East, LP,

                       the plaintiff Alan Caron, Sr., sustained injuries to his person, including but not limited to

                       injuries to the following:
     171
     CC
     01
     CN
—I 7 .4                       i.      Head;
   U •
     C
     Z
CC Z
   Z cc
                              ii.    Right knee;
LU

     Z
          N
                              iii.    Right wrist; and
          a?
I    CON
          CC
                              iv.     Left shoulder;
     Z  CC
      • C°
                       and as a result of these injuries the plaintiff has suffered and will with reasonable certainty
LL ui
    ui
         (

O    cC U-
    1—
    (1)
w Z cc                 continue to suffer pain and mental anguish and/or an exacerbation to a pre-existing condition.
(-) 0 00
—
U-    r4.
LL z
CD ej cc
                       In addition, the plaintiff required medical care and received orthopedic and follow-up
     _1   a
          cf,
                       therapeutic care including the prescription of various medications.

                    7. As a result of the negligence and carelessness of the defendant, Wal-Mart Stores East LP, as

                       aforesaid, the plaintiff, Alan Caron, Sr., has spent and will be obliged in the future to expend

                       sums of money for medical care, therapies, medications, prescriptions and the like in an effort

                       to cure himself.


                0




                                                                                                                          4
                             Case 3:20-cv-01851-VAB Document 1 Filed 12/14/20 Page 12 of 14




                O 8. The plaintiffs injuries involve muscles, ligaments, nerves, soft tissues, cartilages, discs, bones

                       and joints of the injured parts. All of the said injuries have caused the Plaintiff severe pain and

                       suffering, and a shock to his nervous system and some or all of said injuries, or the effects

                       thereof, may be permanent and lasting in nature.

                    9. As a further result of the negligence and carelessness of the defendant, Wal-Mart Stores Inc.,

                       as aforesaid, the plaintiff, Alan Caron, Sr., was unable to enjoy and participate in his social
          it;
C_)       co
          cr:
-         Csi          and recreational activities and may be unable to so participate and enjoy said recreations in
-          •
      ▪   C
          Z
      w
CC    z
      zE
                       the futtire.
w     0 ——7
U—    .    •
      Z             10. As a further result of the negligence and carelessness of the defendant, Wal-Mart Stores Inc.,
C.) 1—• cr:
ZION3 00               the plaintiff, Alan Caron, Sr., fears a future aggravation of his injuries.
>
7
      Z
      • CG

U. CC 4
o CC- U.
   U) •
W Z cc
   0 CC
— I— 0
LL Z



          cf,




                0




                                                                                                                         5
                                   Case 3:20-cv-01851-VAB Document 1 Filed 12/14/20 Page 13 of 14




                        WHEREFORE, the Plaintiff claims and demands:

                              1.      Monetary damages;

                              2.      Costs; and

                              3.      Such other and further relief as this Court deems just and proper.


                           Hereof fail not,_ but. of this writ, with your doings thereon., make due service and return

Q.
             Li;
             CC         accOrding to law.
             (N
J. D
       P 6
      PZ
                           Dated at New Britain, Connecticut, this 12th • -y of Nove ber, 2020.
oc    z
       z
LL .
       2                                                                   THE P      I TIFF.,
6. 71 0:                                                                   ALA          ON,. SR,
       2
      •cci

LI(          CC •
             CC.

LL
Q' • L▪
      L.                                                              BY
     (i)
III
SL): 0 CC
         6.                                                                Kevin        erry, Esq.
         CC
             O                                                             His Att   rpey
             N.                                                            Law 0       e of Kevin Q. Ferry, LLC
o CC.
   J. 0                                                                    77 Le      gton. Street
3 • cc
;is cc"                                                                    New       tarn, CT 06052
-J
                                                                           Tel N     (860). 827-0880
                                                                           Fax N      (860) 827-9942
                                                                           Juris N     429851




                    0




                                                                                                   A TR j OPY
                                                                                                   ATT

                                                                                                   MIC EL DELOREN .
                                                                                                   CONNECTICUT STA    ARSHAL   6
           Case 3:20-cv-01851-VAB Document 1 Filed 12/14/20 Page 14 of 14




0 RETURN DATE: DECEMBER 22, 2020                       SUPERIOR COURT

  ALAN CARON, SR.                                      J.D. OF NEW BRITAIN

  V.                                                   AT NEW BRITAIN

  WAL MART STORES EAST, LP                             NOVEMBER 16, 2020


                            STATEMENT OF AMOUNT IN DEMAND.


        The amount, legal interest or property in deman           s than $15,000.00 exclusive of
  interest and costs.



                                                 THE PLAINTIFF




                                            BY
                                                 Kevin C. F- , Esq.
                                                 His Attorney
                                                 Law Office • f Kevin C. Ferry, LLC
                                                 77 Lexingt Street
                                                 New Britai , CT 06052
                                                 Tel No. (8 0) 827-0880
                                                 Fax No. ( 60) 827-9942
                                                 Juris No: 29851




                                                                   A TRUE COPY
                                                                   ATTE

                                                                   MICHAEL DELORE
                                                                   CONNECTICUT ST   E MARSHAL
